 1   ULRICO S. ROSALES, State Bar No. 139809
     Email: rrosales@wsgr.com
 2   MEAGHAN SNYDER, State Bar No. 279392
     Email: msnyder@wsgr.com
 3   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 4   650 Page Mill Road
     Palo Alto, CA 94304-1050
 5   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 6
     Attorneys for Plaintiff
 7   CUTERA, INC.

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   CUTERA, INC.,                                 )    2:20-CV-00235-KJM-DB
                                                   )
11                  Plaintiff,                     )    [PROPOSED] ORDER GRANTING
                                                   )    PLAINTIFF’S APPLICATION FOR
12          v.                                     )    TEMPORARY RESTRAINING
                                                   )    ORDER AND ORDER TO SHOW
13   LUTRONIC AESTHETICS, INC., and                )    CAUSE RE: PRELIMINARY
     Does 1-20.                                    )    INJUNCTION AND ORDER RE
14                                                 )    PRESERVATION OF EVIDENCE
                    Defendants.                    )
15                                                 )
                                                   )
16                                                 ) Judge: The Honorable Kimberly J. Mueller
                                                   )
17                                                 ) Complaint Filed: January 31, 2020
                                                   ) Jury Trial Demanded
18                                                 )
                                                   )
19                                                 )

20

21

22

23

24

25

26

27
                                                                                   11396651_1.docx
     [PROPOSED] ORDER GRANTING                   -1-
28   PLAINTIFF’S APPLICATION FOR
     TEMPORARY RESTRAINING ORDER AND
     ORDER TO SHOW CAUSE RE:
     PRELIMINARY INJUNCTION AND ORDER RE
     PRESERVATION OF EVIDENCE
 1           On February 20, 2020, Plaintiff Cutera, Inc. (“Cutera” or “Plaintiff”) presented its Ex

 2   Parte Application for Temporary Restraining Order, Order to Show Cause re: Preliminary

 3   Injunction, and Order re: Preservation of Evidence to this Court. The Court, having considered

 4   the argument of counsel and the papers submitted with this matter, and for good cause shown,

 5   HEREBY ORDERS that the Application is GRANTED, as more fully set forth herein.

 6   Defendant Lutronic is hereby notified of its right to apply to the Court for modification or

 7   dissolution of the Order on two (2) days’ notice or such shorter notice as the Court may allow.

 8                               TEMPORARY RESTRAINING ORDER

 9           The Court has found that good cause exists for issuance of a Temporary Restraining

10   Order as Plaintiff has shown (1) the existence of protectable trade secret information and that

11   Defendant Lutronic’s use or threatened use of said trade secret information will damage Plaintiff

12   by causing Plaintiff loss of business and business advantage; (2) irreparable harm will occur

13   absent an injunction as lost business and business advantage cannot be repaired with a monetary

14   award; (3) the balance of equities favors Plaintiff as the effect of the injunction is to preserve the

15   status quo; and (4) injunctive relief would support the strong public interest in favor of protecting

16   trade secrets.

17           Pending hearing on the Order to Show Cause, Defendant Lutronic Aesthetics, Inc., as

18   well as all of its affiliates, officers, directors, shareholders, and employees (including the Former

19   Cutera Employees, as defined in the Cutera’s application) (together, “Defendant”) and its related

20   entities (together “Lutronic”) is hereby RESTRAINED, ENJOINED AND ORDERED as

21   follows:

22           1.       Defendant is PROHIBITED from employing former Cutera employees Larry

23   Laber, John Yannocone, Jonathan Baker and Jina Kim (the “Former Cutera Employees”) in any

24   sales or marketing role involving the sale or marketing of Lutronic products or services that

25   compete with any actual Cutera products or services, or those Cutera had under development, or

26   reasonably contemplated during the Former Cutera Employees’ employment with Cutera;

27

28   [PROPOSED] ORDER GRANTING                          -2-                                     11396651_1.docx
     PLAINTIFF’S APPLICATION FOR
     TEMPORARY RESTRAINING ORDER AND
     ORDER TO SHOW CAUSE RE:
     PRELIMINARY INJNCTIN AND ORDER RE
     PRESERVATION OF EVIDENCER
 1          2.        Defendant is ENJOINED AND RESTRAINED from, personally or through any

 2   other person, hiring, or directly or indirectly encouraging, inducing, recruiting, soliciting, or

 3   taking any other action that is intended to encourage, induce, recruit, or solicit, any sales or

 4   marketing persons employed by Cutera since November 1, 2019, to leave his, her, or its

 5   employment or service with Cutera, or to take away Cutera employees, contractors, consultants,

 6   or other similar service providers to accept employment, or enter into any consulting

 7   arrangement, with Lutronic;

 8          3.      Defendant is ENJOINED AND RESTRAINED from, for the benefit of Lutronic

 9   or otherwise, directly or indirectly, obtaining, retaining, using, transmitting, disseminating, or

10   disclosing, or attempting to obtain, retain, use, transmit, disseminate, or disclose, any Cutera

11   confidential, proprietary, or trade secret information, including any Cutera product, customer

12   (actual or potential), sales, marketing, or pricing information (“Trade Secret Information”);

13          4.      Defendant is ENJOINED AND RESTRAINED from, directly or indirectly,

14   soliciting for the purpose of conducting business, any Cutera actual or potential customer with

15   whom any of the Former Cutera Employees had business contact or communications, or called

16   upon, during one (1) year period prior to date of this Order;

17          5.      Defendant is REQUIRED to identify all desktop and laptop computers, internal

18   and external hard drives, USB storage devices, “flash drives,” “thumb drives,” memory cards,

19   non-commercial read/writable optical media (including CD-ROMs and DVD-ROMs), cloud

20   storage (including iCloud and DropBox) accounts, personal email accounts, tablet devices

21   (including iPads), and smart phones (collectively “Media”), belonging to or in the Former Cutera

22   Employees’ possession, custody, or control that (a) have been used by the Former Cutera

23   Employees during the two year period prior to the entry of this Order to perform business or

24   services for Cutera; (b) have been used by the Former Cutera Employees to perform business or

25   services for Lutronic; or (c) that Lutronic, in good faith, believes contain any Cutera Trade

26   Secret Information (together the “Identified Media”);

27

28   [PROPOSED] ORDER GRANTING                          -3-                                     11396651_1.docx
     PLAINTIFF’S APPLICATION FOR
     TEMPORARY RESTRAINING ORDER AND
     ORDER TO SHOW CAUSE RE:
     PRELIMINARY INJNCTIN AND ORDER RE
     PRESERVATION OF EVIDENCER
 1          6.      Defendant is REQUIRED to produce, within three (3) business days of this Order,

 2   the Identified Media to Cutera or allow Cutera’s agents, including independent computer

 3   forensic experts, to forensically preserve and mirror/image said Identified Media (the mirrored

 4   data shall be maintained by Cutera’s counsel as highly confidential – Attorneys’ Eyes Only until

 5   such time as the Court designates any portion thereof);

 6          7.      Defendant is REQUIRED to identify all passwords and processes necessary to

 7   obtain access to any operating system, database, server, software, file, or storage location

 8   (including on-line or “cloud” storage) for said Identified Media;

 9          8.      Defendant is REQUIRED, within three (3) business days, to the extent Defendant

10   has not already done so, to return to Cutera any and all Cutera materials containing Cutera Trade

11   Secret Information, in its possession, custody, or control, including, but not limited to, whether

12   original or duplicate, emails, documents, records, files that the Former Cutera Employees

13   removed, obtained, or otherwise derived from Cutera’s offices or current or former employees or

14   contractors of Cutera, and including information pertaining to Cutera’s products, customers,

15   sales or marketing activities.

16                 ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION

17          Defendant is ordered to appear on _____________, 2020 at ______ a.m. in Department

18   _______ to show cause why a preliminary injunction should not be granted and why should not

19   be RESTRAINED and ENJOINED pending trial as follows:

20          1.      Defendant is PROHIBITED from employing former Cutera employees Larry

21   Laber, John Yannocone, Jonathan Baker and Jina Kim (the “Former Cutera Employees”) in any

22   sales or marketing role involving the sale or marketing of Lutronic products or services that

23   compete with any actual Cutera products or services, or those Cutera had under development, or

24   reasonably contemplated during the Former Employees’ employment with Cutera;

25          2.        Defendant is ENJOINED AND RESTRAINED from, personally or through any

26   other person, hiring, or directly or indirectly encouraging, inducing, recruiting, soliciting, or

27   taking any other action that is intended to encourage, induce, recruit, or solicit, any sales or

28   [PROPOSED] ORDER GRANTING                          -4-                                     11396651_1.docx
     PLAINTIFF’S APPLICATION FOR
     TEMPORARY RESTRAINING ORDER AND
     ORDER TO SHOW CAUSE RE:
     PRELIMINARY INJNCTIN AND ORDER RE
     PRESERVATION OF EVIDENCER
 1   marketing persons employed by Cutera since November 1, 2019, to leave his, her, or its

 2   employment or service with Cutera, or to take away Cutera employees, contractors, consultants,

 3   or other similar service providers to accept employment, or enter into any consulting

 4   arrangement, with Lutronic for a period of two (2) years from the date the Former Cutera

 5   Employees left employment with Cutera on January 17, 2020;

 6          3.      Defendant is ENJOINED AND RESTRAINED from, for the benefit of Lutronic

 7   or otherwise, directly or indirectly, obtaining, retaining, using, transmitting, disseminating, or

 8   disclosing, or attempting to obtain, retain, use, transmit, disseminate, or disclose, any Cutera

 9   confidential, proprietary, or trade secret information, including any Cutera product, customer

10   (actual or potential), sales, marketing, or pricing information (“Trade Secret Information”);

11          4.      Defendant is ENJOINED AND RESTRAINED from, directly or indirectly,

12   soliciting for the purpose of conducting business, any Cutera actual or potential customer with

13   whom any of the Former Cutera Employees had business contact or communications, or called

14   upon, during one (1) year period prior to date of this Order, for a period of two (2) years from the

15   date the Former Cutera Employees left employment with Cutera on January 17, 2020;

16          5.      Defendant is REQUIRED to identify all desktop and laptop computers, internal

17   and external hard drives, USB storage devices, “flash drives,” “thumb drives,” memory cards,

18   non-commercial read/writable optical media (including CD-ROMs and DVD-ROMs), cloud

19   storage (including iCloud and DropBox) accounts, personal email accounts, tablet devices

20   (including iPads), and smart phones (collectively “Media”), belonging to or in the Former Cutera

21   Employees’ possession, custody, or control that (a) have been used by the Former Cutera

22   Employees during the two year period prior to the entry of this Order to perform business or

23   services for Cutera; (b) have been used by the Former Cutera Employees to perform business or

24   services for Lutronic; or (c) that Lutronic, in good faith, believes contain any Cutera Trade

25   Secret Information (together the “Identified Media”);

26          6.      Defendant is REQUIRED to produce, within three (3) business days of this Order,

27   the Identified Media to Cutera or allow Cutera’s agents, including independent computer

28   [PROPOSED] ORDER GRANTING                          -5-                                    11396651_1.docx
     PLAINTIFF’S APPLICATION FOR
     TEMPORARY RESTRAINING ORDER AND
     ORDER TO SHOW CAUSE RE:
     PRELIMINARY INJNCTIN AND ORDER RE
     PRESERVATION OF EVIDENCER
 1   forensic experts, to forensically preserve and mirror/image said Identified Media (the mirrored

 2   data shall be maintained by Cutera’s counsel as highly confidential – Attorneys’ Eyes Only until

 3   such time as the Court designates any portion thereof);

 4          7.      Defendant is REQUIRED to identify all passwords and processes necessary to

 5   obtain access to any operating system, database, server, software, file, or storage location

 6   (including on-line or “cloud” storage) for said Identified Media;

 7          8.      Defendant is REQUIRED, within three (3) business days, to the extent Defendant

 8   has not already done so, to return to Cutera any and all Cutera materials containing Cutera Trade

 9   Secret Information, in their possession, custody, or control, including, but not limited to, whether

10   original or duplicate, emails, documents, records, files that the Former Cutera Employees

11   removed, obtained, or otherwise derived from Cutera’s offices or current or former employees or

12   contractors of Cutera, and including information pertaining to Cutera’s products, customers,

13   sales or marketing activities.

14          The above temporary restraining order is effective on Plaintiff’s filing a bond in the sum

15   of $___________.

16          The Order to Show Cause and supporting papers shall be served on Defendants no later

17   than __________________, 2020, by hand-delivery or electronically.

18          The following briefing schedule shall apply:

19   ___________________________________________________________________________

20          Any opposition papers to the OSC shall be filed and served by hand-delivery no later

21   than __________________, 2020 at 4:00 p.m., and be served electronically at that time.

22          Any reply papers in support of the OSC shall be filed and served by hand-delivery no

23   later than __________________, 2020 at 4:00 p.m., and be served electronically at that time

24          The restraining order granted herein on ______________ at _______________ shall

25   expire on __________________, 2020.

26                          ORDER RE: PRESERVATION OF EVIDENCE

27          IT IS FURTHER ORDERED THAT:

28   [PROPOSED] ORDER GRANTING                         -6-                                    11396651_1.docx
     PLAINTIFF’S APPLICATION FOR
     TEMPORARY RESTRAINING ORDER AND
     ORDER TO SHOW CAUSE RE:
     PRELIMINARY INJNCTIN AND ORDER RE
     PRESERVATION OF EVIDENCER
 1          Defendant, as well as all of its affiliates, officers, directors, shareholders, and employees

 2   (including the Former Cutera Employees, as defined in the Cutera’s application) (together,

 3   “Defendant”) shall be ORDERED to preserve all evidence in accordance with applicable state

 4   rules, and to CEASE, DESIST AND REFRAIN from accessing, retrieving, copying, deleting,

 5   destroying, removing, altering, modifying, concealing, spoliating, secreting, transmitting or

 6   disseminating any documents or information relating to this lawsuit in any way, no matter where

 7   such information resides, including any documents or information stored on any computer or

 8   Media (as defined in the temporary restraining order). Documents shall be defined as that term

 9   is used in the California Code of Civil Procedure. This order includes all documents relating to

10   Plaintiff’s Trade Secret Information (as defined in the temporary restraining order), business

11   information pertaining to Cutera’s products, customers, sales or marketing activities, the

12   individual Defendants’ employment with Plaintiff or Lutronic, and Defendants’ communications

13   (including emails, texts (including WhatsApp and iMessages), chats, with Plaintiff and/or

14   Lutronic, as well as their respective employees, contractors, customers, competitors, vendors,

15   suppliers or agents since January 1, 2019.

16

17   IT IS SO ORDERED.

18

19   Dated: February __, 2020

20                                                 Judge

21

22

23

24

25

26

27

28   [PROPOSED] ORDER GRANTING                         -7-                                     11396651_1.docx
     PLAINTIFF’S APPLICATION FOR
     TEMPORARY RESTRAINING ORDER AND
     ORDER TO SHOW CAUSE RE:
     PRELIMINARY INJNCTIN AND ORDER RE
     PRESERVATION OF EVIDENCER
